     Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 1 of 6 PageID #: 179



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


STEPHEN SITES, on behalf of
himself and all others
similarly situated,

             Plaintiff,

v.                                           Civil Action No. 2:20-cv-00704

PORTFOLIO RECOVERY
ASSOCIATES, LLC,

             Defendant.

                                     ORDER



             The court is in receipt of the parties’ joint filing

regarding settlement and dismissal under Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), filed August 17, 2021.             ECF No. 27.


             The plaintiff in this action has asserted a claim

individually and on behalf of others similarly situated for

violation of the West Virginia Consumer Credit and Protection

Act, W. Va. Code §§ 46A-2-127 and 46A-2-128(f).             See ECF No.

1-2.    In its order entered August 10, 2021, the court recognized

that dismissal of the class claim as presented by the parties’

stipulation of dismissal with prejudice under Federal Rule of

Civil Procedure 41(a)(1)(A)(ii) (ECF No. 25) is not subject to

the requirements of Rule 23(e) since no class had been certified
     Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 2 of 6 PageID #: 180



or proposed to be certified for the purposes of settlement.               ECF

No. 26, at 2.      The court also recognized the holding in Shelton

v. Pargo, Inc., 582 F.2d 1298, 1314 (4th Cir. 1978), in which

the Fourth Circuit found that even though the particular

formalities of Rule 23 are inapplicable where there is a

voluntary pre-certification settlement, the court must consider

potential collusion among the parties and prejudice to putative

class members before approving the settlement.             ECF No. 26, at

3.    Ultimately, the court vacated the stipulation of dismissal

with prejudice and directed the parties to provide “a detailed

factual summary of the settlement and voluntar[]y dismissal with

prejudice and justification for court approval thereof,” noting

that “[i]f the parties do not believe court approval is actually

necessary, the filing should provide a legal basis for reaching

such a conclusion.”       Id. at 4.


             In their August 17, 2021 filing, the parties provide

few details regarding the settlement.           See ECF No. 27, at 3.

The parties argue that voluntary dismissal is not subject to

Rule 23 after its amendment in 2003 and that “oversight process

[Shelton] describes is no longer required or authorized by the

Rules.”     Id. at 5-6.    They cite Withrow v. Enterprise Holdings,

Inc., No. 3:09-1543, 2010 WL 3359686 (S.D. W. Va. Aug. 20,

2010), for the proposition that a Shelton review of the named




                                       2
  Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 3 of 6 PageID #: 181



plaintiff’s settlement is no longer necessary and posit that

Milligan v. Actavis, No. 2:09-cv-00121, 2009 U.S. Dist. LEXIS

81663, at *2 (S.D. W. Va. Sept. 9, 2009), which required

compliance with Shelton, was wrongly decided.         Id. at 6-7.     In

the event the court requires more information, the parties

“request that they be permitted to provide the terms of the

confidential settlement agreement under seal, or for the Court’s

in camera review.”    Id. at 8.


          The court has already found that Rule 23(e) is

inapplicable in its August 10, 2021 order.         ECF No. 26, at 2.

But as the court in Milligan recognized, Shelton remains

precedent in this circuit notwithstanding the clear

inapplicability of Rule 23(e).      2009 U.S. Dist. LEXIS 81663, at

*3 n. 1 (“Until the court of appeals revisits Pargo in light of

the [2003] amendment [of Rule 23(e)], I believe I am obligated

to apply that decision as binding precedent.”).


          The Withrow case cited by the parties does not alter

this conclusion.    The procedural background to the voluntary

dismissal in Withrow was distinct:


     Soon [after the February 18, 2010 entry of the
     scheduling order], on March 16, 2010, counsel for
     Plaintiff called the Court and informed the Court that
     the parties had reached a tentative global settlement
     of the case. He explained there were jurisdictional
     issues with the case being in West Virginia so the
     parties intended to dismiss this action and refile it


                                    3
  Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 4 of 6 PageID #: 182



     in Missouri. He invited the Court to contact him if
     the Court had any concerns about how the parties
     intended to proceed. As this case was in the very
     initial stages of litigation, a class was never
     certified, and the parties were refiling a class
     action petition in Missouri, the Court expressed no
     concern over the dismissal. Therefore, on April 28,
     2010, the parties signed and filed a joint a
     Stipulation of Dismissal of Action without Prejudice
     pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules
     of Civil Procedure, which required no action by this
     Court, and the case was terminated off the docket.

2010 WL 3359686 at *1.     A dissatisfied party, Ms. Taylor,

thereafter moved to set aside the voluntary dismissal, citing a

failure to comply with Rule 23(e) and Shelton.          Id. at *3-5.


          The Withrow court considered the holding in Shelton

concerning approval of pre-certification settlements of

representative parties’ individual claims in class actions and

then explained why Shelton was “inapposite”:


          In this case, the parties are not seeking to
     settle their individual claims to the detriment of the
     rest of the putative class. Rather, they voluntarily
     dismissed the entire case in order to bring the class
     action in Missouri so they could add additional
     defendants which this Court would not have had
     jurisdiction over if the matter proceeded here.
     Clearly, adding the alleged responsible parties as
     defendants in the new action is to the benefit of the
     putative class, and the opposite likely would be true
     if the action remained here and the additional
     defendants could not be made part of the action. In
     addition, although there may be some differences
     between CAFA and the settlement procedure in Missouri,
     a fair hearing already is scheduled in the Missouri
     action in which Ms. Taylor, or any other putative
     class member, may voice their objections. This Court
     has no reason to believe that the Missouri court will
     not make every effort to ensure that a fair and just


                                    4
  Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 5 of 6 PageID #: 183



     settlement is reached with respect to the class
     members.

2010 WL 3359686, at *4.     Although Withrow found Shelton to be

inapplicable since the plaintiff in that case did not seek to

settle individual claims to the detriment of the putative class,

the court notes that Withrow, in effect, found the dismissal in

that case to accord with Shelton inasmuch as no prejudice

resulted from the dismissal and subsequent refiling of the

action in Missouri.    See id. at *4-5.      Indeed, the court noted

that even if Shelton were applicable, Ms. Taylor had “failed to

demonstrate collusion by the parties or prejudice to the

putative class members.”     Id. at *5.


          Unlike the circumstances in Withrow, the court has

little information to assess the possibility of collusion and

potential prejudice to the putative class.         However, several

cases have interpreted Shelton to allow approval of relevant

settlements on briefs without a full hearing.         See Milligan,

2009 U.S. Dist. LEXIS 81663, at *3 n. 2; McCoy v. Erie Ins. Co.,

204 F.R.D. 80, 83 n. 5 (S.D. W. Va. 2001); see also Shelton, 582

F.2d at 1315 (stating that a district court “should, after

proper inquiry, determine whether the proposed settlement and

dismissal are tainted by collusion or will prejudice absent

putative members with a reasonable ‘reliance’ expectation of the




                                    5
  Case 2:20-cv-00704 Document 28 Filed 08/20/21 Page 6 of 6 PageID #: 184



maintenance of the action for the protection of their

interests.”) (emphasis added).


          Accordingly, it is ORDERED that the parties file a

brief in support of approval of the settlement and voluntary

dismissal of this action, together with a copy of the settlement

agreement and any relevant supporting documents, within five

days of the entry of this order.        The court declines to

preliminarily authorize the sealing of any such documents, and

the parties are to comply with this District’s protocols for

sealing documents should they seek leave to seal them.


          It is noted that any voluntary dismissal of this

action shall be with prejudice only as between the named

plaintiff and the defendant and shall be without prejudice as to

the proposed class.


          The Clerk is directed to transmit copies of this order

to all counsel of record and to any unrepresented parties.



                                         ENTER:   August 20, 2021




                                    6
